Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as October 7, 2008,
by and among FIRST SAVINGS FINANCIAL GROUP, INC., an Indiana corporation (the
“Corporation”), FIRST SAVINGS BANK, FSB, a federally-chartered savings bank and
a wholly-owned subsidiary of the Corporation (the “Bank”), and JOHN P. LAWSON,
JR. (the “Executive”). The Corporation and the Bank are sometimes referred to in
this Agreement individually and together as the “Employer.”

WHEREAS, the Executive serves in position of substantial responsibility with the
Corporation and the Bank;

WHEREAS, the Corporation and the Bank wish to set forth the terms of the
Executive’s continued employment in these positions;

WHEREAS, the Executive is willing and desires to serve in these positions with
the Corporation and the Bank.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 Employment. The Employer hereby employs the Executive to serve as Chief
Operating Officer of each of the Corporation and the Bank according to the terms
and conditions of this Agreement and for the period stated in Section 1.3 of
this Agreement. The Executive hereby accepts employment according to the terms
and conditions of this Agreement and for the period stated in Section 1.3 of
this Agreement.

1.2 Duties. As Chief Operating Officer, the Executive shall serve under the
boards of directors. The Executive shall report directly to the Chief Executive
Officer. The Executive shall serve the Employer faithfully, diligently,
competently, and to the best of the Executive’s ability. The Executive shall
exclusively devote full working time, energy, and attention to the business of
the Employer and to the promotion of the interests of the Employer throughout
the term of this Agreement. Without the prior written consent of the board of
directors of each of the Corporation and the Bank, during the term of this
Agreement the Executive shall not render services to or for any person, firm,
corporation, or other entity or organization in exchange for compensation,
regardless of the form in which the compensation is paid and regardless of
whether it is paid directly or indirectly to the Executive. Nothing in this
Section 1.2 shall prevent the Executive from managing personal investments and
affairs, provided that doing so does not interfere with the proper performance
of the Executive’s duties and responsibilities under this Agreement.

1.3 Term.

(a) The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 1.3.

(b) Commencing on the first anniversary of the Effective Date and continuing on
each anniversary of the Effective Date thereafter, the disinterested members of
the Boards of Directors may



--------------------------------------------------------------------------------

extend the Agreement term for an additional year, so that the remaining term of
the Agreement again becomes thirty-six (36) months, unless Executive elects not
to extend the term of this Agreement by giving proper written notice. The Boards
of Directors will review the Agreement and Executive’s performance annually for
purposes of determining whether to extend the Agreement term and will include
the rationale and results of its review in the minutes of the meetings. The
Boards of Directors will notify Executive as soon as possible after each annual
review whether it has determined to extend the Agreement.

1.4 Service on the Boards of Directors. The Executive serves as a member of the
board of directors each of the Corporation and the Bank. The board of directors
of each of the Corporation and the Bank shall undertake every lawful effort to
ensure that the Executive continues throughout the term of his employment to be
elected or reelected as a director of the Corporation and the Bank.
Notwithstanding anything in this Agreement to the contrary, unless otherwise
agreed to by the parties, the Executive shall be deemed to have resigned as a
director of each of the Corporation and the Bank effective immediately after
termination of the Executive’s employment under Article 3 of this Agreement,
regardless of whether the Executive submits a formal, written resignation as
director.

ARTICLE 2

COMPENSATION AND BENEFITS

2.1 Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Employer shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $123,800, payable
according to the regular payroll practices of the Employer. The Executive’s
salary shall be subject to annual review. The Executive’s salary, as the same
may be modified from time to time, is referred to in this Agreement as the “Base
Salary.” All compensation under this Agreement shall be subject to customary
income tax withholding and such other employment taxes as are imposed by law.

2.2 Benefit Plans and Perquisites. For as long as the Executive is employed by
the Employer, the Executive shall be eligible (x) to participate in any and all
officer or employee compensation, incentive compensation and benefit plans in
effect from time to time, including without limitation plans providing
retirement, medical, dental, disability, and group life benefits and including
stock-based compensation, incentive, or bonus plans existing on the date of this
Agreement or adopted after the date of this Agreement, provided that the
Executive satisfies the eligibility requirements for any the plans or benefits,
and (y) to receive any and all other fringe and other benefits provided from
time to time, including the specific items described in (a)-(d) below.

(a) Club dues. In addition to any other compensation provided for under this
Agreement, the Employer shall pay the Executive an amount sufficient, on an
after-tax basis, to maintain his membership at the Jeffersonville Elks Club.

(b) Reimbursement of business expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred while performing his
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employer and reasonable expenses for attendance at
annual and other periodic meetings of trade associations. Expenses will be
reimbursed if they are submitted in accordance with the Employer’s policies and
procedures.

 

2



--------------------------------------------------------------------------------

(c) Facilities. The Employer will furnish the Executive with the working
facilities and staff customary for executive officers with the comparable titles
and duties of the Executive as set forth in Sections 1.1 and 1.2 of this
Agreement and as are necessary for the Executive to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Corporation, or at such other site or sites customary for such
offices.

2.3 Vacation; Leave. The Executive shall be entitled to sick leave and paid
annual vacation in accordance with policies established from time to time by the
Employer. In addition to paid vacations and other leave, the boards of directors
may grant the Executive a leave or leaves of absence, with or without pay, at
such time or times and upon such terms and conditions as the boards of directors
may determine.

2.4 Insurance. The Employer shall maintain or cause to be maintained liability
insurance covering the Executive throughout the term of this Agreement.

ARTICLE 3

EMPLOYMENT TERMINATION

3.1 Termination Because of Death.

(a) Death. The Executive’s employment shall terminate automatically at the
Executive’s death. If the Executive dies in active service to the Employer, the
Executive’s estate shall receive any sums due to the Executive as base salary
and reimbursement of expenses through the end of the month in which his death
occurred.

(b) Disability. By delivery of written notice thirty (30) days in advance to the
Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform the Executive’s
duties for a period of ninety (90) consecutive days. The Executive shall not be
considered disabled, however, if the Executive returns to work on a full-time
basis within thirty (30) days after the Employer gives notice of termination due
to disability. If the Executive is terminated by either of the Corporation or
the Bank because of disability, the Executive’s employment with the other shall
also terminate at the same time. During the period of incapacity leading up to
the termination of the Executive’s employment under this provision, the Employer
shall continue to pay the full Base Salary at the rate then in effect and all
perquisites and other benefits (other than bonus) until the Executive becomes
eligible for benefits under any disability plan or insurance program maintained
by the Employer, provided that the amount of the payments by the Employer to the
Executive under this Section 3.1(b) shall be reduced by the sum of the amounts,
if any, payable to the Executive for the same period under any disability
benefit or pension plan covering the Executive.

 

3



--------------------------------------------------------------------------------

3.2 Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment for Cause. If the Executive’s employment terminates for
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective. If the Executive is
terminated for Cause by either of the Corporation or the Bank, the Executive
shall be deemed also to have been terminated for Cause by the other. The
Executive shall not be deemed to have been terminated for Cause under this
Agreement unless and until there is delivered to the Executive a copy of a
resolution adopted at a meeting of the board of directors called and held for
the purpose, which resolution shall (x) contain findings that the Executive has
committed an act constituting Cause, and (y) specify the particulars thereof.
The resolution of the board of directors shall be deemed to have been duly
adopted if and only if it is adopted by the affirmative vote of a majority of
the directors of the Corporation then in office or a majority of the directors
of the Bank then in office, in either case excluding the Executive. Notice of
the meeting and the proposed termination for Cause shall be given to the
Executive a reasonable time before the meeting of the board of directors. The
Executive and the Executive’s counsel (if the Executive chooses to have counsel
present) shall have a reasonable opportunity to be heard by the board of
directors at the meeting. For purposes of this Agreement “Cause” means any of
the following:

 

  (1) Personal dishonesty;

 

  (2) Incompetence

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; or

 

  (7) Material breach of any provision of this Agreement.

3.3 Voluntary Termination by the Executive Without Good Reason. If the Executive
terminates employment without Good Reason, the Executive shall receive the Base
Salary and expense reimbursement to which the Executive is entitled through the
date on which termination becomes effective.

3.4 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive thirty (30) days in advance, the
Employer may terminate the Executive’s employment without Cause. Termination
shall take effect at the end of the thirty (30) day period. With advance written
notice to the Employer as provided in clause (y), the Executive may terminate
employment for Good Reason. If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement. For
purposes of this Agreement a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions stated in
both clauses (x) and (y) of this Section 3.4 are satisfied:

(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:

 

  (1) a material diminution of the Executive’s Base Salary,

 

  (2) a material diminution of the Executive’s authority, duties, or
responsibilities, or

 

  (3) a change in the geographic location at which the Executive must perform
services for the Employer by more than 35 miles from such location at the
effective date.

 

4



--------------------------------------------------------------------------------

(y) the Executive must give notice to the Employer of the existence of one or
more of the conditions described in clause (x) within sixty (60) days after the
initial existence of the condition, and the Employer shall have thirty (30) days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within six (6) months after the initial existence of
the condition.

ARTICLE 4

SEVERANCE COMPENSATION

4.1 Cash Severance after Termination Without Cause or Termination for Good
Reason.

(a) Subject to the possibility that cash severance after employment termination
might be delayed under Section 4.1(b), if the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, the Executive shall for the unexpired term of this
Agreement and in accordance with the Employer’s regular pay practices continue
to receive the Base Salary in effect at employment. However, the Employer and
the Executive acknowledge and agree that the compensation and benefits under
this Section 4.1 shall not be payable if compensation and benefits are payable
or shall have been paid to the Executive under Article 5 of this Agreement.

(b) If when employment termination occurs the Executive is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) if the cash severance payment under Section 4.1(a)
would be considered deferred compensation under Section 409A of the Code, and
finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, the Executive’s continued
Base Salary under Section 4.1(a) for the first six months after employment
termination shall be paid to the Executive in a single lump sum without interest
on the first day of the seventh (7th) month after the month in which the
Executive’s employment terminates. References in this Agreement to Section 409A
of the Code include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Internal Revenue Section 409A of
the Code.

4.2 Post-Termination Insurance Coverage.

(a) If the Executive’s employment terminates involuntarily but without Cause or
voluntarily but with Good Reason, or because of disability, the Employer shall
continue or cause to be continued at the Employer’s expense medical insurance
benefits for the Executive and any of his dependents covered at the time of his
termination. The medical insurance benefits shall continue until the first to
occur of (w) the Executive’s return to employment with the Employer or another
employer, (x) the Executive’s attainment of age 65, (y) the Executive’s death,
or (z) the end of the term remaining under this Agreement when the Executive’s
employment terminates.

(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
coverage for the Executive and his dependents, or (y) when employment
termination occurs the Executive is a “specified employee” within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in Section 4.2(a) would be considered deferred compensation under
Section 409A of the Code, and finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, the Employer shall pay to the Executive in a
single lump sum an amount in cash equal to the present value of the Employer’s
projected cost to maintain that particular insurance

 

5



--------------------------------------------------------------------------------

benefit (and associated income tax gross-up benefit, if applicable) had the
Executive’s employment not terminated, assuming continued coverage for 36
months. The lump-sum payment shall be made thirty (30) days after employment
termination or, if Section 4.1(b) applies, on the first day of the seventh
(7th) month after the month in which the Executive’s employment terminates.

ARTICLE 5

CHANGE IN CONTROL BENEFITS

5.1 Change in Control Benefits. If a Change in Control occurs during the term of
this Agreement and, thereafter, the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, the Employer shall make or cause to be made a
lump-sum payment to the Executive in an amount in cash equal to three (3) times
the Executive’s average annual compensation. For this purpose, average annual
compensation means the Executive’s taxable income reported by the Employer (or
any affiliate of the Employer) for the five (5) calendar years immediately
preceding the calendar year in which the Change in Control occurs, regardless of
when the cash bonus or cash incentive compensation earned for the preceding
calendar year. The payment required under this paragraph is payable no later
than five (5) business days after the Executive’s termination of employment. If
the Executive receives payment under Section 5.1, the Executive shall not be
entitled to any additional severance benefits under Section 4.1 of this
Agreement. In addition, the Employer shall provide the Executive with the
post-termination insurance coverage described in Section 4.2(a) of this
Agreement, subject to the provisions of Section 4.2(b) of this Agreement.

5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Section 409A
of the Code and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including:

(a) Change in ownership: a change in ownership of the Corporation occurs on the
date any one person or group accumulates ownership of Corporation stock
constituting more than 50% of the total fair market value or total voting power
of Corporation stock,

(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Corporation
stock possessing 30% or more of the total voting power of Corporation stock, or
(y) a majority of the Corporation’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Corporation’s board of directors, or

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

5.3 Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provisions of this Agreement, in the event that
(x) the aggregate payments or benefits to be made or afforded to the Executive
under this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code or any successor thereof, (the “Termination
Benefits”) would be deemed to include an “excess parachute payment” under
Section 280G of the Code; and (y) if such Termination Benefits were reduced to
an amount (the “Non-Triggering

 

6



--------------------------------------------------------------------------------

Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times the Executive’s “base amount,” as determined in accordance with
Section 280G of the Code and the Non-Triggering Amount less the product of the
marginal rate of any applicable state and federal income tax and the
Non-Triggering Amount would be greater than the aggregate value of the
Termination Benefits (without such reduction) minus (1) the amount of tax
required to be paid by the Executive thereon by Section 4999 of the Code and
further minus (2) the product of the Termination Benefits and the marginal rate
of any applicable state and federal income tax, then the Termination Benefits
shall be reduced to the Non-Triggering Amount. The allocation of the reduction
required hereby among the Termination Benefits shall be determined by the
Executive. Notwithstanding the foregoing, the Bank shall not pay the Executive
Termination Benefits in excess of three (3) times his average annual
compensation (or such other amount that may be permitted by the Office of Thrift
Supervision pursuant to regulation or regulatory guidance). Any payment of
Termination Benefits in excess of three (3) times the Executive average annual
compensation shall be made by the Company. The Company’s independent public
accountants will determine the value of any reduction in the payments and
benefits; the Employer will pay for the accountants’ opinion. If the Employer
and/or the Executive do not agree with the accountants’ opinion, the Employer
will pay to the Executive the maximum amount of payments and benefits pursuant
to Sections 4 and 5 of this Agreement or otherwise, as selected by Executive,
that the opinion indicates have a high probability of not causing any of the
payments and benefits to be non-deductible and subject to the excise tax imposed
under Section 4999 of the Code. The Employer may also request, and the Executive
has the right to demand that, a ruling from the IRS as to whether the disputed
payments and benefits have such tax consequences. The Employer will promptly
prepare and file the request for a ruling from the IRS, but in no event will the
Employer make this filing later than thirty (30) days from the date of the
accountant’s opinion referred to above. The request will be subject to the
Executive’s approval prior to filing; the Executive shall not unreasonably
withhold his approval. The Employer and the Executive agree to be bound by any
ruling received from the IRS and to make appropriate payments to each other to
reflect any IRS rulings, together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code. Nothing contained in this
Agreement shall result in a reduction of any payments or benefits to which the
Executive may be entitled upon termination of employment other than pursuant to
Sections 4 and 5 hereof, or a reduction in the payments and benefits specified,
below zero.

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6 the term “confidential information” means all of the
Employer’s and the Employer’s affiliates’ confidential and proprietary
information and trade secrets in existence on the date hereof or existing at any
time during the term of this Agreement, including but not limited to:

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

 

7



--------------------------------------------------------------------------------

(d) trade secrets, as defined from time to time by the laws of Indiana. This
Section 6.1 does not prohibit disclosure required by an order of a court having
jurisdiction or a subpoena from an appropriate governmental agency or disclosure
made by the Executive in the ordinary course of business and within the scope of
the Executive’s authority.

6.2 Return of Materials. The Executive agrees to immediately deliver or return
to the Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder and to immediately delete all electronically
stored data of the Employer maintained on the Executive’s personal computers and
to return all Employer-provided computers or communication devices (i.e.,
laptop, Blackberry, PDA, etc.). The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

6.3 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

6.4 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Agreement, the term “affiliate” of
the Employer includes any entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
the Corporation or the Bank. The rights and obligations set forth in this
Article 6 shall survive termination of this Agreement.

6.5 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Employer if the Executive
fails to observe the obligations imposed by this Article 6. Accordingly, if the
Employer institutes an action to enforce the provisions hereof, the Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Employer, and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists. The confidentiality and
remedies provisions of this Article 6 shall be in addition to and shall not be
deemed to supersede or restrict, limit, or impair the Employer’s rights under
applicable state or federal statute or regulation dealing with or providing a
remedy for the wrongful disclosure, misuse, or misappropriation of trade secrets
or proprietary or confidential information.

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

7.1 Covenant Not to Solicit Employees. The Executive agrees not to, directly or
indirectly, solicit or employ the services of any officer or employee of the
Employer (including an individual who was an officer or employee of the Employer
during the one year period following the Executive’s termination) for two years
after the Executive’s employment termination.

 

8



--------------------------------------------------------------------------------

7.2 Covenant Not to Compete.

(a) The Executive covenants and agrees not to compete directly or indirectly
with the Employer for one year after employment termination. For purposes of
this Section 7.2:

 

  (1) the term compete means:

 

  (i) providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

  (ii) assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

  (iii) inducing or attempting to induce any person who was a customer of the
Employer at the date of the Executive’s employment termination to seek financial
products or services from another financial institution.

 

  (2) the words directly or indirectly mean:

 

  (i) acting as a consultant, officer, director, independent contractor, or
employee of any financial institution in competition with the Employer in the
territory, or

 

  (ii) communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
when the Executive’s employment terminated.

 

  (3) the term customer means any person to whom the Employer is providing
financial products or services on the date of the Executive’s employment
termination or within one year thereafter.

 

  (4) the term financial institution means any bank, savings association, or
bank or savings association holding company, or any other institution, the
business of which is engaging in activities that are financial in nature or
incidental to such financial activities as described in Section 4(k) of the Bank
Holding Company Act of 1956, other than the Employer or any of its affiliated
corporations.

 

  (5) financial product or service means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under Section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Employer or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.

 

  (6) the term person means any individual or individuals, corporation,
partnership, fiduciary or association.

 

9



--------------------------------------------------------------------------------

  (7) the term territory means the area within a 25-mile radius of any office of
the Employer at the date of the Executive’s employment termination.

(b) If any provision of this section or any word, phrase, clause, sentence or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.

(c) The Executive acknowledges that the Employer’s willingness to enter into
this Agreement and to make the payments contemplated by Articles 3 and 4 of this
Agreement is conditioned on the Executive’s acceptance of the covenants set
forth in Articles 6 and 7 of this Agreement and that the Employer would not have
entered into this Agreement without such covenants in force.

7.3 Injunctive and Other Relief. Because of the unique character of the services
to be rendered by the Executive hereunder, the Executive understands that the
Employer would not have an adequate remedy at law for the material breach or
threatened breach by the Executive of any one or more of the Executive’s
covenants in this Article 7. Accordingly, the Executive agrees that the
Employer’s remedies for a breach of this Article 7 include, but are not limited
to, (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits (including any amount payable pursuant to
Article 4) due and payable to the Executive during the period of any breach by
Executive, and (y) a suit in equity by the Employer to enjoin the Executive from
the breach or threatened breach of such covenants. The Executive hereby waives
the claim or defense that an adequate remedy at law is available to the Bank and
the Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists. Nothing herein shall be construed to prohibit the
Employer from pursuing any other or additional remedies for the breach or
threatened breach.

7.4 Article 7 Survives Termination But Is Void After a Change in Control. The
rights and obligations set forth in this Article 7 shall survive termination of
this Agreement. However, Article 7 shall become null and void effective
immediately upon a Change in Control.

ARTICLE 8

MISCELLANEOUS

8.1 Successors and Assigns.

(a) This Agreement shall be binding upon the Employer and any successor to the
Employer, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Employer by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and the
Employer’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Employer. By agreement in form and substance
satisfactory to the Executive, the Employer shall require any successor to all
or substantially all of the business or assets of the Employer expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Employer would be required to perform had no succession occurred.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

 

10



--------------------------------------------------------------------------------

(c) Without written consent of the other parties, no party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement, except as expressly provided herein. Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by the Executive’s will or by the
laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this Section 8.1, the Employer shall have no
liability to pay any amount to the assignee or transferee.

8.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of Indiana, without giving
effect to any conflict of laws provision or rule that would cause the
application of the laws of any jurisdiction other than Indiana. By entering into
this Agreement, the Executive acknowledges that the Executive is subject to the
jurisdiction of both the federal and state courts in Indiana.

8.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive by the Employer. Any oral or
written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement
are hereby rescinded, revoked, and rendered null and void by the parties.

8.4 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to the board of directors of
the Corporation and the Bank at the Bank’s executive officers.

8.5 Severability. If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the requirements of law. If
any provisions of this Agreement is held by a court of competent jurisdiction to
be indefinite, invalid, void or voidable, or otherwise unenforceable, the
remainder of this Agreement shall continue in full force and effect unless that
would clearly be contrary to the intentions of the parties or would result in an
injustice.

8.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8.7 No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other
employment. Moreover, provided the Executive is not in breach of any obligation
under Articles 6 and 7 of this Agreement, the amount of any payment provided for
in this Agreement shall not be reduced by any compensation earned or benefits
provided as the result of employment of the Executive or as a result of the
Executive being self-employed after employment termination.

 

11



--------------------------------------------------------------------------------

8.8 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

8.9 Compliance with Internal Revenue Code Section 409A. The Employer and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with Section 409A of the Code. If any provision of this
Agreement does not satisfy the requirements of Section 409A of the Code, such
provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under Section 409A of the Code, the Employer shall
reform the provision. However, the Employer shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Employer shall not be
required to incur any additional compensation expense as a result of the
reformed provision.

8.10 Required Provisions. In the event any of the foregoing provisions of this
Agreement conflict with the terms of this Section 8.10, this Section 8.10 shall
prevail.

(a) The Bank’s Board of Directors may terminate the Executive’s employment at
any time, but any termination by the Bank, other than termination for Cause,
shall not prejudice the Executive’s right to compensation or other benefits
under this Agreement. The Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause as
defined in Section 3.2 of this Agreement.

(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay the Executive all or part of the compensation withheld while
its contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.

(e) All obligations under this Agreement shall terminate, except to the extent
determined that continuation of the Agreement is necessary for the continued
operation of the institution: (i) by the Director of the Office of Thrift
Supervision (OTS), or his designee, at the time the Federal Deposit Insurance
Corporation (FDIC) enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the Director of the
OTS (or his designee) at the time the Director (or his designee)

 

12



--------------------------------------------------------------------------------

approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

(f) Any payments made to the Executive pursuant to this Agreement, or otherwise,
are subject to, and conditioned upon, their compliance with 12 U.S.C.
Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

FIRST SAVINGS FINANCIAL GROUP, INC.

/s/ Michael F. Ludden

Michael F. Ludden Chairman of the Board of Directors FIRST SAVINGS BANK, FSB

/s/ Michael F. Ludden

Michael F. Ludden Chairman of the Board of Directors

/s/ John P. Lawson, Jr.

John P. Lawson, Jr.

 

14